Mr. Justice Tantis delivered the opinion of the court: Claimant operates a blacksmith shop at Grays Lake, Illinois. The claim herein filed is for Ten and 40/100 Dollars ($10.40) for work done by him in 1931 and 1932 at the request of State Highway Maintenance men working under the direqtion of the Elgin office. C. W. Ross, Assistant Engineer of Maintenance, in a report dated May 7,1935 states: “The items listed in this declaration were incurred by maintenance patrolmen who were replaced in February, 1933. We had no knowledge of these bills until after the close of the biennium ending June 30, 1933 — -it is our opinion the claim should be paid.” “Where the facts are undisputed that the State received supplies — or labor — legally ordered by it and the bill therefor has not been presented for payment until after the lapse of the appropriation out of which such payment could have been made, an award for the amount due is proper.” Shell Petroleum Corp. vs. State 7 C. C. R. 224. An award is hereby allowed in favor of claimant in the sum of Ten and 40/100 Dollars ($10.40).